IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-41033
                        Conference Calendar


UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

EARNEST EARL MCLAMB,

                                           Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. C-01-CV-498
                      USDC No. C-92-CR-186-1
                       --------------------
                         February 19, 2003
Before WIENER, EMILIO M. GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Earnest Earl McLamb, formerly federal prisoner # 13942-056,

seeks a certificate of appealability (COA) and leave to appeal in

forma pauperis (IFP), from the dismissal of his action seeking

28 U.S.C. § 2255 and coram nobis relief.    The motion for a COA is

DENIED because McLamb had served his entire sentence for this

conviction before he filed this action.    28 U.S.C. § 2255.

     McLamb’s request to proceed IFP in appealing the denial of

coram nobis relief is DENIED because he is not entitled to such

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-41033
                                 -2-

relief.   He is relying on the same averments of fact that the

district court found unmeritorious at his rearraignment.      See

United States v. Addonizio, 442 U.S. 178, 186 (1979).

     McLamb’s appeal is without arguable merit and thus

frivolous.    See Howard v. King, 707 F.2d 215, 219-20 (5th

Cir. 1983).   Because the appeal is frivolous, it is DISMISSED.

See 5TH CIR. R. 42.2.

     COA and IFP DENIED; APPEAL DISMISSED.